WILLIAMS, Chief Justice.
Lee Thomas Vanhoose and Robert Bald-ridge, presently incarcerated in the peni*624tentiary at Eddyville pursuant to a judgment of the Johnson Circuit Court, seek an order of mandamus requiring the Judge of the Johnson Circuit Court to order prepared the transcript of record on an RCr 11.42 motion which was overruled by that court.
Petitioners allege they have taken the proper steps to perfect an appeal from the judgment overruling their motion. Respondent has been notified of this proceeding and has made no response. The allegations of the petition consequently must be treated as confessed and the petition granted.
The petition for mandamus is granted, and the respondent is directed to cause a transcript of the record of the proceedings made under the RCr 11.42 motion to be filed with the Clerk of this court and a duplicate copy forwarded to petitioners.